DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive. In particular, Applicant argues that Cao fails to teach a negative electrode having ultra-thin lithium film source layers on both surfaces thereof.  In support, Applicant argues that the lithium layers on both sides of the negative electrode have different structures, and therefore, cannot satisfy the limitation from claim 1.  Applicant also argues that the lithium layers in Cao are not a film, per se.  The Office respectfully disagrees.  First, even assuming, arguendo, Cao discloses lithium layers having different structures, the Office notes that claim 1 does not specify that the lithium film source layers must have identical structures.  Second, Cao discloses that the layers disposed on both sides of the negative electrode are films in paragraph [0056].
For the reasons set forth above, the rejections set forth in the Office Action dated 03 August 2021 have been maintained below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 10-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (US Pat. App. Pub. No. 2016/0126023).
With respect to claim 1, Cao discloses an ultra-thin lithium ion capacitor, comprising: a first ultra-thin single-side positive electrode layer having a thickness of no more than 50 µm (see paragraph [0068], citing a carbon layer thickness of 30 µm – the Office notes the claim language does not require 
With respect to claim 2, Cao discloses that each of the first positive electrode and the second positive electrode comprises a positive electrode active material, wherein the positive electrode active material comprises activated carbon.  See paragraph [0062].
With respect to claim 3, Cao discloses that the activated carbon has a surface area in a range of from 1000 m2/g to 3000 m2/g and a particle size D50 of no more than 5 pm.  See paragraph [0062].
With respect to claim 7, Cao discloses that the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises hard carbon, soft carbon, and graphite.  See paragraph [0063].
With respect to claim 8, Cao discloses that the negative electrode active material has a particle size D50 of no more than 10 pm.  See paragraph [0063].
With respect to claim 10, Cao discloses that the ratio of a total thickness of active layers of the first and second positive electrodes to a total thickness of active layers of the negative electrode is in a range of from 1:2 to 3:1.   See paragraph [0019], citing a cell of five negative electrodes and four positive electrodes; see also paragraph [0068], citing a positive carbon layer thickness of 30 µm and negative carbon layer thickness of 20 µm – 5*20*2:4*30 = 200:120 = 5:3 = 1.67:1.
With respect to claim 11, Cao fails to explicitly disclose that the ratio of the capacity of active layers of the first and second positive electrodes to active layers of the negative electrode is in a range of from 0.08 to 0.2.  However, Cao explicitly discloses each of the structures of claim 1 (and the materials used to form the same), and as such is considered to implicitly disclose any physical properties associated with those structures, including capacity of the active layers.  See MPEP 2112.01.
With respect to claim 12, Cao discloses that the separators comprise at least one of cellulose, polypropylene (PP), and polyethylene (PE) based material.  See paragraph [0034].
With respect to claim 13, Cao discloses that a thickness of the each of the first ultra-thin lithium source layer and the second ultra-thin lithium source layer is in a range of from 2 µm to 20 µm.  See paragraph [0074], citing a thickness of 5 µm.
With respect to claim 14, Cao discloses that an area of each of the first ultra-thin lithium source layer and the second ultra-thin lithium source layer is about 25% to about 100% of the area of the side of the negative electrode on which it is disposed.  See paragraph [0070], citing a uniform thin layer.
With respect to claim 15, Cao discloses that the mass ratio percentage of the first ultra-thin lithium source layer to the side of the negative electrode on which it is disposed is in a range of from 7% to 14%, and wherein the mass ratio percentage of the second ultra-thin lithium source layer to the side of the negative electrode on which it is disposed is in a range of from 7% to 14%.  See paragraph [0074].
With respect to claim 18, Cao discloses a lithium ion capacitor, comprising: a first positive electrode and a second positive electrode (see FIG. 8 and paragraph [0059]); a negative electrode disposed between the first positive electrode and the second positive electrode (see FIG. 8, and paragraph [0059]); a first lithium film disposed between the first positive electrode and the negative electrode (see FIG. 8, element 56 near separator 64); and a second lithium film disposed between the second positive electrode and the negative electrode (see FIG. 8, element 56 near separator 62), wherein each of the first lithium film and the second lithium film comprises an electrolyte (see paragraph [0056]), and wherein a total thickness of the ultra-thin lithium ion capacitor is no more than 1.0 millimeter (see paragraph [0019], citing a cell of five negative electrodes and four positive electrodes; see also paragraph [0026], noting a positive electrode thickness of 96 µm and a negative electrode thickness of 66 µm).
With respect to claim 19, Cao discloses that the negative electrode comprises a copper layer, a first carbon layer between the first lithium film and the copper layer, and a second carbon layer between the second lithium film and the copper layer.  See paragraph [0059] and FIG. 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US Pat. App. Pub. No. 2016/0126023) in view of Gadkaree et al. (US Pat. App. Pub. No. 2017/0062142).  
With respect to claim 4, Cao teaches that the positive electrode active material further comprises carbon black (CB) mixed with the activated carbon (AC). See paragraph [0024]. 
Cao fails to disclose that the mass ratio of AC:CB is in a range of from 90:10 to 99:1.  
Gadkaree, on the other hand, teaches that a positive electrode includes an activated carbon/carbon black mixing in a mass ratio of AC:CB is in a range of from 90:10 to 99:1.  See paragraphs [0128], citing 92.5% AC and 5% CB.  Such an arrangement provides a positive electrode for a lithium ion capacitor with increased energy density and power density.  See paragraph [0029].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Cao, as taught by Gadkaree, in order to provide a positive electrode for a lithium ion capacitor with increased energy density and power density.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US Pat. App. Pub. No. 2016/0126023) in view of Cao et al. (US Pat. App. Pub. No. 2016/0307706, hereafter, Cao ‘706).  
With respect to claim 16, Cao fails to teach that the organic solvent electrolyte comprises 1 M LiPF6 in ethylene carbonate (EC):ethyl methyl carbonate (EMC):methyl butyrate (MB) (20:20:60 by volume) + 0.1 M lithium difluoro(oxalate)borate (LiDFOB).
Cao ‘706, on the other hand, teaches that the organic solvent electrolyte comprises 1 M LiPF6 in ethylene carbonate (EC):ethyl methyl carbonate (EMC):methyl butyrate (MB) (20:20:60 by volume) + 0.1 M lithium difluoro(oxalate)borate (LiDFOB).  See paragraph [0026].  Such an arrangement results in a capacitor that is operable at low temperatures.  See paragraph [0026].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Cao, as taught by Cao ‘706, in order to produce a capacitor operable at low temperatures.
With respect to claim 17, Cao fails to teach that the organic solvent electrolyte is capable of operating at a temperature of -40 °C.
Cao ‘706, on the other hand, teaches that the organic solvent electrolyte comprises 1 M LiPF6 in ethylene carbonate (EC):ethyl methyl carbonate (EMC):methyl butyrate (MB) (20:20:60 by volume) + 0.1 M lithium difluoro(oxalate)borate (LiDFOB).  See paragraph [0026].  Such an arrangement results in a capacitor that is operable at low temperatures.  See paragraph [0026].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Cao, as taught by Cao ‘706, in order to produce a capacitor operable at low temperatures.
Allowable Subject Matter
Claims 5, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 5, 6, and 9 each recite a particular set of substances to act as binders for the positive electrodes.  The prior art fails to teach, or fairly suggest, the mass ratios associated with each claim, when taken in conjunction with the limitations of the respective base claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848